Citation Nr: 1646169	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-02 297	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her brother



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran, who died in February 2003, served on active duty in the U.S. Navy from February 1967 to November 1970.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the claim was subsequently returned to the Regional Office (RO) in Des Moines, Iowa.

The Appellant and her brother testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In June 2015, the Board remanded the Appellant's claim for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 



FINDINGS OF FACT

1.  The Veteran's death certificate reflects that the principal cause of death was metastatic adenocarcinoma of the colon.

2.  The Veteran was exposed to asbestos during his active duty service.

3.  The probative medical evidence of record supports a finding that the Veteran's asbestos exposure contributed to his death by causing respiratory impairment, which affected his response to anti-cancer treatments.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the Veteran's death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if he or she died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of the Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Determinations as to whether service connection may be granted for a disability that caused or contributed to the Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires the following: (1) existence of a current disability, (2) existence of a disease or injury during active duty service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381, F.3d 1163 (Fed. Cir. 2004).  In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The Veteran's certificate of death lists metastatic adenocarcinoma of the colon (colon cancer) as the cause of death.  See Death Certificate, 1 (Jan. 20, 2005) (VBMS).  This diagnosed disability satisfies the first element for establishing service connection for the Veteran's cause of death.  Shedden v. Principi, 381, F.3d 1163 (Fed. Cir. 2004); see also Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Regarding the second element, the Board notes that exposure to asbestos has been conceded by the Agency of Original Jurisdiction (AOJ), pursuant to prior remand directives.  See BVA Remand, 9 (June 8, 2015) (VBMS) (requesting the AOJ to determine whether "a Navy ordinance mechanic is likely to have been exposed to asbestos . . ."); see also Supplemental Statement of the Case, 5 (Jan. 12, 2016) (VBMS) (conceding exposure to asbestos during active duty service).  This satisfies the second element for establishing service connection for the Veteran's cause of death. 

The Board now turns to whether the Veteran's exposure to asbestos during active duty service caused or contributed to his death by colon cancer.  Relevant evidence of record includes a January 2012 private medical opinion, an October 2015 VA medical opinion, and a March 2016 addendum to the January 2012 private medical opinion. 

In January 2012, the Appellant submitted a private medical opinion, which stated that the Veteran's "asbestos related lung disease with pleural plaque [could not] be ruled out as a contributory factor towards his death."  See Private Medical Opinion, 1 (Jan. 11, 2012) (VBMS).  In June 2015, the Board found that this opinion was inadequate for adjudication purposes because it did not provide a rationale for its conclusion.  See BVA Remand, 9 (June 8, 2015) (VBMS); citing Nieves-Rodriguez v. Peake 22 Vet. App. 295 (2008).

In October 2015, the AOJ acquired a VA medical opinion, which stated that "[a]sbestos related pleural plaques do not affect respiratory function and did not contribute substantially or materially to the cause of the Veteran's death . . . ." See VA Medical Opinion, 1 (Oct. 22, 2015) (VBMS).  Unfortunately, this opinion is no more probative than the January 2012 private medical opinion that the Board previously found inadequate.  Although the opinion addresses that pleural plaques do not affect respiratory function, it fails to appropriately provide a rationale for this conclusion.  See Nieves-Rodriguez v. Peake 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Even if the Board found that the above conclusion possessed an adequate rationale, the October 2015 opinion merely assumes that the pleural plaques were the Veteran's only asbestos related lung disease.  A fair reading of the January 2012 private medical opinion suggests otherwise, distinctly noting an "asbestos related lung disease with pleural plaque."  See Private Medical Opinion, 1 (Jan. 11, 2012) (VBMS) (referencing two separate conditions) (emphasis added); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports must be read "as a whole. . .").  Consequently, the October 2015 VA medical opinion is inadequate to fairly adjudicate the Appellant's claim.

In March 2016, the Appellant submitted an addendum to the January 2012 private medical opinion, which stated that the Veteran's pleural plaques "impaired his pulmonary function," which "impaired his response to anti-cancer treatments . . . and had a long-term deleterious effect."  See Addendum Opinion, 2 (May 13, 2016) (VBMS).  This addendum opinion directly contradicts the notion that "pleural plaques do not affect respiratory function" and also presents probative medical evidence that the Veteran's impaired respiratory function contributed to his death by colon cancer.  See VA Medical Opinion, 1 (Oct. 22, 2015) (VBMS); contrast with Addendum Opinion, 2 (May 13, 2016) (VBMS).  When augmented by the initial private opinion, the addendum opinion leaves a reasonable impression that the Veteran's "asbestos related lung disease with pleural plaque" impaired his respiratory function, which further impaired his response to anti-cancer treatments, which ultimately contributed to his death by colon cancer.  See Private Medical Opinion, 1 (Jan. 11, 2012) (VBMS); compare with Addendum Opinion, 2 (May 13, 2016) (VBMS); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  

Impairing the effectiveness of anti-cancer treatment facially lends assistance to dying of colon cancer, which appears contemplated by pertinent VA regulatory guidance.  See 38 C.F.R. § 3.312(c)(1) (determination that a disability contributed to death requires that the disability "aided or lent assistance to the production of death.").  For all the reasons discussed above, the Board finds that the totality of the probative evidence supports a finding that the Veteran's asbestos exposure during active duty service contributed to his death.  Therefore, service connection for the Veteran's cause of death is warranted.  

ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


